Exhibit 10.47

 

LOGO [g149784a_page01.jpg]

 

RECEIPT

STATE BANK OF INDIA

RECEIVED A SUM OF RS 9,38,300

(RUPEES NINE LAC, THIRTY THOUSAND THREE HUNDRED ONLY

FROM SMT. SHRI MIDLAND CREDIT MANAGEMENT INDIA PRIVATE

S/O, D/O, W/O LIMITED

RESIDING AT N. DELHI STATE BANK OF INDIA FOR CREDIT TO GOVERNMENT OF HARYANA
ACCOUNT TOWARDS STAMP DUTY

DATE 16 AUG 2010

PALCE GURGAOUN

SIGNATURES OF AUTHORISED OFFICER

THIS STAMP PAPER FORMS AN INTEGRAL PART OF THE LEASE DEED DATED OCTOBER 26, 2010
ENTERED INTO BY AND BETWEEN MIDLAND CREDIT MANAGEMENT INDIA PRIVATE LIMITED AND
R.S. TECHNOLOGIES PRIVATE LIMITED.



--------------------------------------------------------------------------------

LOGO [g149784a_page02.jpg]

 

LEASE DEED

DATED 26th October, 2010

BY AND BETWEEN

MIDLAND CREDIT MANAGEMENT INDIA PRIVATE LIMITED

AND R.S. TECHNOLOGIES PRIVATE LIMITED



--------------------------------------------------------------------------------

LOGO [g149784a_page03.jpg]

 

LEASE DEED

This Lease Deed (this “Deed”) is made and executed at Gurgaon, Haryana on the
26th day of October, 2010, between:

Midland Credit Management India Private Limited, a company incorporated under
the provisions of the Companies Act, having its registered office at Regus
Centre. Eros Corporate Towers, Level 15. Nehru Place, New Delhi-110019
(hereinafter referred to as the “Lessee” which expression shall, unless it be
repugnant to the subject or context, include its successors and assigns), acting
through its authorized signatory, Mr. Manu Rikhye, duly authorized by a
resolution of its board of directors dated June 28, 2010 to sign this Deed on
its behalf.

AND

R.S. Technologies Private Limited, a company incorporated under the Companies
Act. with its registered office at B-4/13, Safdarjung Enclave, New Delhi-110029
(hereinafter referred to as the “Lessor”, which expression shall, unless it be
repugnant to the subject or context, include its successors and permitted
assigns), acting through its authorized signatory, Mr. Pawan Kumar, duly
authorized by a resolution of its board of directors passed at their meeting
held on April 1, 2009, to sign this Deed on its behalf.

The Lessor and the Lessee may hereinafter individually be referred to as the
“Party” and collectively as the “Parties”.

WHEREAS:

A. The Lessor represents that it is the absolute owner of and is in possession
of a plot bearing no. 28-P, Sector 44, Urban Estate, Tehsil and District
Gurgaon, measuring 5,139 (Five Thousand One Hundred And Thirty Nine) square
meters (the “Land”), allotted to it by the Haryana Urban Development Authority
(“HUDA”), Gurgaon through an allotment letter dated December 4, 2003. The Lessor
has constructed multistoried buildings on the Land (hereinafter referred to as
portions Tower ‘A’ and Tower ‘B’).

B. Out of the said multi storied buildings, the Lessee was granted lease hold
rights to 83,000 (Eighty Three Thousand) square feet (super area) comprising of
entire Tower ‘A’ by way of lease deed dated April 28, 2009 executed between the
Lessor and the Lessee (“Tower A Lease Deed”). In terms of the Tower A Lease
Deed, in addition to grant of lease hold rights to 83,000 (Eighty Three
Thousand) square feet (super area), the Lessee was granted exclusive right to
use of terraces above the fourth floor, the ‘Gym’, ‘Facilities Room’, ‘Storage
Space’, and 96 (ninety six) reserved dedicated slots for parking at Basement
Level 1 and Basement Level 2. The ‘Gym’, ‘Facilities Room’ and the ‘Storage
Space’ shall collectively be referred to as “Facility Areas”.

C. The Lessor is now desirous of leasing out 28,500 (twenty eight thousand and
five hundred) square feet (super area) of Tower ‘B’, constitutive of the ground,
first, second, third, fourth, and fifth floors more particularly described in
Annexure I (collectively referred to as “Demised Premises”), along with the
exclusive right to use (free of any charges):

(i)

 

the Common Areas;



--------------------------------------------------------------------------------

LOGO [g149784a_page04.jpg]

 

(ii) any and all utility areas (except Reserved Areas) within the Land,
including but not limited to the Facility Areas (as an extension of Lessee’s
exclusive right of usage under the Tower A Lease Deed), ‘UPS Room’, terraces
above the fifth floor and 31 reserved dedicated slots for parking at Basement
level 1 and Basement level 2, (collectively “Exclusive Areas”). It is clarified
that in the event of termination of Tower A Lease Deed, the right of the Lessee
to the Facility Areas shall continue to exist, subject to sharing of the same
with other prospective tenants/occupiers.

D. On the request of the Lessee, the Lessor has agreed to grant on lease the
Demised Premises to the Lessee to set-up, maintain and operate any business
including but not limited to data processing call centre related to back office
operations for all types of businesses such as credit collections, geographic
information system, insurance, financial, human resource services, IT support
management and other business outsourcing solutions of all types (collectively
referred to as “Business Operations”) along with exclusive access to the
Exclusive Areas and Common Areas.

E. The Parties wish to enter into this Deed to record the terms and conditions
on which the Demised Premises shall be given on lease by the Lessor to the
Lessee.

THE PARTIES TO THIS DEED HAVE AGREED AS FOLLOWS: 1. DEFINITIONS AND
INTERPRETATION

1.1 Definitions

In this Deed, unless the context otherwise requires:

“Affiliate” means, in relation to the Lessee, (i) any company or other entity in
which the Lessee or Lessee’s holding company or Lessee’s subsidiary has any form
of investment (including but not limited to investment by way of equity);
(ii) any company or other entity which has any form of investment (including but
not limited to investment by way of equity) in the Lessee or Lessee’s holding
company or Lessee’s subsidiary.

“Business Operations” has the meaning ascribed to it in Recital D; “CCTV System”
has the meaning ascribed to it in Clause 4.4; “Companies Act” means the
Companies Act, 1956;

“Common Areas” shall mean the entire Land (excluding the Demised Premises,
Reserved Areas, Exclusive Areas and Tower A) and shall include but not be
limited to the driveway, fountain area, passage and lawn;

“Deed” shall mean this lease deed, as amended from time to time, as per the
terms hereof;

“Defaulting Party” has the meaning ascribed to it in Clause 7.3; “Demised
Premises” has the meaning ascribed to it in Recital C; “DG” has the meaning
ascribed to it in Clause 8.2; n /



--------------------------------------------------------------------------------

LOGO [g149784a_page05.jpg]

 

“Exclusive Areas” has the meaning ascribed to it in Recital C; “Facility Areas”
has the meaning ascribed to it in Recital B; “First Party” has the meaning
ascribed to it in Clause 12.3;

“Force Majeure” means any war, civil commotion, terrorist acts, riots, strike
(except strikes by the Lessee’s employees), governmental action in the form of
any sealing/seizure/orders/penalties, lockout, accident, epidemic, acts of god,
including without limitation fire, storms, floods, earthquake or lightning or
any other event of any nature or kind whatsoever beyond the control of the
Parties that directly or indirectly hinders or prevents the Lessee from
accessing or using the Demised Premises, the Exclusive Areas or the Common
Areas;

“HUDA” has the meaning ascribed to it in Recital A;

“Installations” has the meaning ascribed to it in Clause 4.2;

“Land” has the meaning ascribed to it in Recital A;

“Lock-in Period” has the meaning ascribed to it in Clause 3.2;

“Maintenance Agency” has the meaning ascribed to it under the Maintenance
Agreement;

“Maintenance Agreement” has the meaning ascribed to it in Clause 8.1 (t);

“Maintenance Deposit” has the meaning ascribed to it under the Maintenance
Agreement;

“Non-Defaulting Party” has the meaning ascribed to it in Clause 7.3;

“Parking Area” has the meaning ascribed to it in Clause 9.1;

“Rent” has the meaning ascribed to it in Clause 5.1;

“Rent Commencement Date” has the meaning ascribed to it in Clause 2.3;

“Rent Escalation” has the meaning ascribed to it in Clause 5.4;

“Reserved Areas” shall mean the ‘Electrical Panel Room’, the ‘2 Security Guard
Rooms’ on the Ground Level, 1 Store Room, 1 Cloak Room in Basement level II and
the Lessor’s office;

“Security Deposit” has the meaning ascribed to it in Clause 6.1; “Term” has the
meaning ascribed to it in Clause 3.1;

“Tower A Lease Deed” has the meaning ascribed to it in Recital B; “Tower A” has
the meaning ascribed to it in Recital A;



--------------------------------------------------------------------------------

LOGO [g149784a_page06.jpg]

 

“Tower B” has the meaning ascribed to it in Recital A. 1.2 Interpretation In
this Deed:

(A) References to any statute or statutory provision or order or regulation made
there under shall include that statute, provision, order or regulation as
amended, modified, re-enacted or replaced from time to time whether before or
after the date hereof.

(B) References to persons shall include body corporate, unincorporated
associations, partnerships and any organisation or entity having legal capacity.

(C) Headings to Clauses are for information only and shall not form part of the
operative provisions of this Deed and shall not be taken into consideration in
its interpretation or construction.

(D) References to Recitals, Clauses or Annexures are, unless the context
otherwise requires, are references to recitals, clauses or annexures of this
Deed.

(E) Unless the context otherwise requires, reference to one gender includes a
reference to the other, words importing the singular include the plural and vice
versa.

(F) References to the words “include” or “including” shall be construed as being
suffixed by the term “without limitation”.

(G) Any reference to time shall be taken to be a reference to Indian Standard
Time.

(h)

 

All capitalised terms in this Deed which are not defined herein shall have the
same meaning as in the Deed.

2. GRANT OF LEASE

2.1 In consideration of the Rent and Security Deposit, hereinafter specified,
the Lessor grants, demises and leases unto the Lessee, the Demised Premises
during the Term subject to and in accordance with the terms and conditions of
this Deed. The right granted to the Lessee under this Deed to the Demised
Premises shall include the exclusive right of the Lessee to use the Exclusive
Areas and the Common Areas, both free of any charge.

2.2 The Lessee shall have the exclusive right to the unrestricted and unfettered
use and enjoyment of and access to the Demised Premises, Exclusive Areas and the
Common Areas and the Lessee shall be free to set-up, maintain and operate the
Business Operations therein in a manner as may be permissible under applicable
law.

2.3 The Lessor shall hand over peaceful, vacant and physical possession of the
Demised Premises to the Lessee on November 1, 2010 (“Rent Commencement Date”).



--------------------------------------------------------------------------------

LOGO [g149784a_page07.jpg]

 

3. TERM AND TERMINATION

3.1 Subject to earlier termination of this Deed in accordance with the terms
hereof, the term of the lease of the Demised Premises shall commence on the Rent
Commencement Date and end on October 31, 2019 (“Term”). The Lessee may at its
sole option seek renewal of the Deed by giving the Lessor an advance written
notice of 6 (six) months prior to the expiry of the Term. The terms of such
renewal shall be mutually agreed between the Parties 3 (three) months before the
expiry of the Term.

3.2 There shall be a lock in period of 12 (twelve) months (“Lock-in-Period”)
from the Rent Commencement Date during which, neither Party can terminate the
Deed, subject to Clause 3.3.1 and 3.4.

3.3.1 Termination by the Lessee

3.3.1 Termination prior to the Lock-in-Period

The Lessee shall have the right to terminate the Deed prior to the
Lock-in-Period in the event of default, non-observance or breach by the Lessor
of this Deed or due to the occurrence of an event of Force Majeure as per Clause
12.3 or if the Lessor is declared bankrupt or becomes insolvent or makes an
assignment for the benefit of creditors. In case, the Lessee terminates the
lease or vacates the premises (other than due to any default, non-observance or
breach by the Lessor of this Deed or due to the occurrence of an event of Force
Majeure or bankruptcy of the Lessor) prior to the expiry of the Lock-in-Period,
it will be liable to pay Rent for the remaining Lock-in-Period.

3.3.2 Termination after the expiry of the Lock-in-Period

Subject to Clause 3.2 and in addition to any other remedy available to the
Lessee under law. during the Term, the Lessee shall have the right to terminate
the lease after expiry of the Lock-in-Period by giving (a) 6 (six) months
written notice or (b) 3 (three) months’ Rent in lieu thereof, without assigning
any reasons whatsoever.

3.3.3 This Deed may also be terminated by the Lessee in the event of Force
Majeure as per Clause 12.3.

3.4 Termination by Lessor

In the event of any two consecutive defaults in payment of Rent by the Lessee,
the Lessor may forthwith at its sole discretion and in addition to any other
remedy in law available to him, give 15 (fifteen) days notice period to the
Lessee to remedy the default and upon the Lessee failing to rectify the default
within the notice period, terminate the Lease Deed and be entitled to take
peaceful and vacant possession of the Demised Premises from the Lessee.

3.5 Upon expiry of the Term hereof or earlier termination of the Deed as per the
terms hereof, the Lessor shall refund the Security Deposit and cause refund of
the Maintenance Deposit to the Lessee without any interest, simultaneously upon
the Lessee surrendering the peaceful, vacant possession of the Demised Premises
in a clean and clear condition, subject to normal wear and tear and deduction of
any unpaid Rent and any other dues payable by the Lessee to the Lessor under
thet-erms of this Deed. In the event that Lessor fails to Refund The Security



--------------------------------------------------------------------------------

LOGO [g149784a_page08.jpg]

 

Deposit or cause refund of the Maintenance Deposit in accordance with the Deed,
after making adjustment of dues if any, the Lessee shall have the right to
(i) retain the possession of the Demised Premises without the payment of any
Rent from the date of expiry or earlier termination of this Deed to the date of
actual repayment of the Security Deposit; and (ii) claim simple interest at the
rate of 18% (eighteen percent) per annum on the Security Deposit from the date
of expiry of the Term or the earlier termination of this Deed, until actual
payment of the Security Deposit by the Lessor.

4

 

HANDOVER OF POSSESSION AND FIT-OUTS

4.1 The Lessor shall, on the Rent Commencement Date, handover peaceful, vacant
and physical possession of the Demised Premises, the Exclusive Areas along with
the Common Areas to the Lessee.

4.2 The Lessor confirms and agrees that the Lessee shall be permitted to execute
and undertake at its own cost, but without damaging the main structure of the
Demised Premises, additional installations, partitions, fitments in any manner
(collectively referred to as “Installations”) (the absolute ownership of which,
subject to Clause 4.5, shall remain that of the Lessee free and clear of any
claim by the Lessor), using contractors selected by the Lessee, as may be
necessary for the Lessee’s use of the Demised Premises, the Exclusive Areas or
the Common Areas, without the requirement of any approval from the Lessor. The
layout of the fit-outs of the Lessee will be shared with the Lessor and shall be
as per building by-laws.

4.3 The Lessor confirms and agrees that it will at its own cost and expenses
procure the proper ventilation of the floors, basements, lifts, lobbies and
staircases and ensure proper and adequate smoke extraction system in the
Basement level 1 and Basement level 2 as per lire norms and all other applicable
laws, including but not limited to the National Building Codes. This will be
completed within two months from the Rent Commencement Date.

4.4. The Lessor further confirms and agrees that:

(i)

 

the generator setup area in Basement level 1 and Basement level 2 shall be
closed and made fire proof;

(ii) the Lessor will at its own cost and expenses procure and install smoke
extraction system in Basement level 1 and Basement level 2;

(iii) the Lessor will at its own cost and expense procure and install a
closed-circuit television system (“CCTV System”) (which will provide a backup of
60 (sixty) days and will include 16 (sixteen) cameras to provide coverage of all
Common Areas) in the external area of the Demised Premises as well as in
Basement level 1 and Basement level 2. The Lessor shall also provide 8 (eight)
additional cameras which would be installed by the Lessee. The CCTV System shall
be integrated with the closed-circuit television system of the Lessee. The
integration cost, if any, shall be borne by the Lessee.

The actions in Clause 4.4 (i), (ii) and (iii) will be completed by the Lessor
within two months from the Rent Commencement Date.



--------------------------------------------------------------------------------

LOGO [g149784a_page09.jpg]

 

4.5 The Lessor further confirms and agrees that it will provide at its own cost
and expense ‘ductable split air-conditioning’ for the entire Demised Premises in
accordance with the requirements prescribed by the Lessee. The Lessee will
inform the Lessor of such requirement 60 (sixty) days in advance and the Lessor
shall be required to provide the ‘ductable split air-conditioning’ within such
notice period of 60 (sixty) days. It is hereby clarified that the annual
maintenance charges incurred on the air-conditioning system procured and
provided by the Lessor will be borne and paid by the Lessor or Maintenance
Agency.

4.6 The Lessor confirms that the Demised Premises has two semi-furnished toilets
on each floor (one for men and one for women) and undertakes to provide the
additional equipments already procured by it by the Rent Commencement Date. The
installation however, of such equipments shall be undertaken by the Lessee.

4.7 The Lessor confirms and agrees that it will ensure that all lifts are
operational by the Rent Commencement Date.

4.8 The Lessee, at its sole discretion, shall upon termination of this Deed,
subject to Clause 4.5, have the right to remove all or part of any Installations
made by the Lessee in the Demised Premises, the Exclusive Areas and the Common
Areas without damaging the structure. Further, the Lessee may at its sole
discretion sell the Installations in the Demised Premises, the Exclusive Areas
or the Common Areas to the Lessor at a mutually agreeable price.

5. RENT AND OTHER CHARGES

5.1 During the Term hereof, the Lessee shall pay to the Lessor total rent of Rs.
22,51,500 (Rupees Twenty Two Lakhs Fifty One Thousand and Five Hundred Only) per
month (“Rent”) plus service tax as applicable, calculated as follows:

(i) Rs. 79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 4,016 (four thousand and sixteen) square feet rented on the ground floor
of Demised Premises aggregating to Rs.3,17,264 (Rupees Three Lakhs Seventeen
Thousand Two Hundred and Sixty Four Only);

(ii) Rs.79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 4,269 (four thousand two hundred and sixty nine) square feet rented on
the first floor of Demised Premises aggregating to Rs. 3,37,251 (Rupees Three
Lakhs Thirty Seven Thousand Two Hundred and Fifty One Only);

(iii) Rs.79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 4,837 (four thousand eight hundred and thirty seven) square feet rented
on the second floor of Demised Premises aggregating to Rs.3,82,123 (Rupees Three
Lakhs Eighty Two Thousand One Hundred and Twenty Three Only);

(iv) Rs.79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 4,837 (four thousand eight hundred and thirty seven) square feet rented
on the third floor of Demised Premises aggregating to Rs.3,82,123 (Rupees Three
Lakhs Eighty Two Thousand One Hundred and Twenty Three Only);



--------------------------------------------------------------------------------

LOGO [g149784a_page10.jpg]

 

(v) Rs.79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 4,837 (four thousand eight hundred and thirty seven) square feet rented
on the fourth floor of the Demised Premises aggregating to Rs.3,82,123 (Rupees
Three Lakhs Eighty Two Thousand One Hundred and Twenty Three Only);and

(vi) Rs.79 (Rupees Seventy Nine Only) per square foot per month, for the total
area of 5,704 (five thousand seven hundred and four) square feet rented on the
fifth floor with the exclusive right to use the terraces of the Demised Premises
aggregating to Rs.4,50,616 (Rupees Four Lakhs Fifty Thousand Six Hundred and
Sixteen Only.

5.2 The Lessee agrees to pay the Lessor, subject to applicable tax and statutory
deductions, Rent per month in advance on or prior to 10th (tenth) day of the
relevant English calendar month (in respect of which the Rent is due). If such
day is not a business day then the Rent will be due on the following business
day. The payment may be made to the Lessor by a crossed account payee demand
draft or crossed account payee cheque or any mode of electronic transfer. The
Lessee shall be liable to pay simple interest on the outstanding amount of Rent
@18% per annum in the event of non-payment of Rent for a period of 30 (thirty)
days from the date when it becomes due.

5.3 The Rent for Demised Premises shall become payable by the Lessee to the
Lessor from the Rent Commencement Date.

5.4 The Parties agree that there will be an escalation in the Rent (and
proportionate increase in the security deposit), equivalent to fifteen percent
(15%) over the last Rent paid, at the end of every 3 (three) years of the Term.
Such escalated Rent shall also be referred to as the “Rent Escalation”. The
first escalation shall be effective from the expiry of 3 (three) years from the
Rent Commencement Date (i.e. November 1, 2013) and the second escalation will be
effective from 6 (six) years from the Rent Commencement Date (i.e. November 1,
2016).

6. SECURITY DEPOSIT

6.1 An interest free refundable security deposit (“Security Deposit”) equivalent
to 4.5 (four and a half) months’ Rent, amounting to Rs. 1,01,31,750 (Rupees One
Crore One Lakh Thirty One Thousand Seven Hundred and Fifty Only) shall be
payable by the Lessee upon execution of this Lease Deed.

6.2 The Security Deposit shall be refunded by the Lessor to the Lessee without
any interest, upon expiry of the Term hereof or earlier termination of the Deed
as per the terms hereof, simultaneously upon the Lessee surrendering the
peaceful, vacant possession of the Demised Premises in a clean and clear
condition, subject to normal wear and tear and deduction of any unpaid Rent and
any other dues payable by the Lessee to the Lessor under the terms of this Deed.

6.3 In the event that Lessor fails to refund the Security Deposit in accordance
with the Deed, after making adjustment of dues if any, the Lessee shall have the
right to (i) retain the possession of the Demised Premises without the payment
of any Rent from the date of expiry or earlier termination of this Deed to the
date of actual repayment of the Security Deposit; and (ii) claim simple interest
at the rate of 18% (eighteen percent) per annum on the Security Deposit from the
date of expiry of the Term or the earlier termination of this Deed, until actual
payment of the Security Deposit by the Lessor.



--------------------------------------------------------------------------------

LOGO [g149784a_page11.jpg]

 

7. REPRESENTATIONS AND WARRANTIES

7.1 The Lessor makes the following representations and warranties:

(a)

 

The Lessor is a legal entity duly incorporated and validly existing in
accordance with

the laws of India.

The Lessor has full power and authority to enter into this Deed.

This Deed constitutes Lessor’s legal, valid and binding obligations enforceable
against it in accordance with its terms.

The Lessor has clear, absolute, unrestricted and unfettered legal and marketable
title and ownership rights to the Demised Premises and/or the Land.

The built-up area of the Demised Premises is within the permissible floor area
ratio limit as may be prescribed by the statutory authorities, including HUDA.

The lease of the Demised Premises in terms of the Deed is in accordance with the
permissible leasing limit as may be prescribed by the statutory authorities,
including HUDA.

All structural construction activities on the Land have been fully completed.

(h)

 

The Lessor is authorised by its memorandum and articles of association and is
competent to enter into this Deed.

(i) All necessary and applicable sanctions and approvals for water and power
supply to the Demised Premises, the Exclusive Areas and the Common Areas have
been obtained by the Lessor.

(]) The Demised Premises and/or the Land is free from anY and all encumbrances,
liens and charges of any nature whatsoever except for charges existing for loans
or financial assistance taken by the Lessor from financial institutions as
detailed in a certificate dated August 10, 2010, provided by the Lessor on its
letterhead to the Lessee. The Lessor shall also inform the Lessee in writing
about any and all encumbrances/charges created after signing of this Deed.

(k) The Demised Premises, the Exclusive Areas and the Common Areas conform to
all applicable laws and are constructed in accordance with the approved building
plan, permits or licenses. The Lessor further states that it has not received
any notice of non-compliance with any applicable laws, in respect of the Demised
Premises, the Exclusive Areas or the Common Areas, which has not been remedied
or which has the potential effect of restricting the use of the Demised
Premises, any of the basement levels and the terraces thereof by the Lessee for
the purposes set out herein.



--------------------------------------------------------------------------------

LOGO [g149784a_page12.jpg]

 

(1) The structural elements of the Demised Premises and/or the Land, including
but not limited to, the exterior walls, roof, corridors, load bearing walls, and
foundation are (i) sound and in good working order, condition and repair and
free of deferred maintenance issues; and (ii) constructed in compliance with all
applicable building bye laws in India including in relation to structural
stability with particular attention to the standards defined in relation to
seismic risks.

(m) The electrical load provided for the Demised Premises is 250 KVA which will
be available to the Lessee 24 (twenty four) hours per day, 7 (seven) days per
week throughout the year.

(n) There are no existing court cases, restrictions, interests, encumbrances,
charges, or similar limitations or restrictions adversely affecting the
unrestricted and unfettered use and enjoyment by the Lessee of the Demised
Premises and/or the Land.

(o) The Lessor has all the necessary approvals from the statutory authorities,
including but not limited to the HUDA, required for entering into this Deed and
for setting-up of, maintaining and operating the Business Operations.

(p) The Lessor in compliance with all applicable environmental laws in relation
to the Demised Premises and/or the Land.

(q) The Lessor is presently maintaining the lifts in the Demised Premises and
the Exclusive Areas and operating and running the same on 24 (twenty four) hours
per day, 7 (seven) days per week throughout the year. Inspite of mechanical
defects and /or electrical failure, the Lessor shall ensure that, one of the
lifts in the Demised Premises and the Exclusive Areas shall always operate,
including on public holidays. Provided however, that the Lessee shall, if
required as per applicable law, obtain requisite permission for such operation
from the concerned authorities. The Lessor undertakes to keep and maintain the
licenses required for the operation of the lifts in the Demised Premises and the
Exclusive Areas for all times during the Term of this Lease and to get the same
inspected and certified periodically, but no later than as required by the
applicable laws, by the agency/company maintaining the lifts.

(r) The fire fighting equipment and other support equipments and facilities meet
the prescribed norms and codes of the relevant government authorities or any
subsequent amendments thereof and shall also meet the minimum specifications and
standards prescribed under the applicable laws and regulations, if any, and
undertakes to comply with all legal formalities and requirements in this regard.

(s) No extra charges shall be levied by the Lessor in respect of the Exclusive
Areas and the Common Areas made available to the Lessee.

(t) That the Lessor has made provision of basic facilities as contained in this
Deed. However, if any extra facility or change e.g. earth-pit, telephone cable,
any other minor civil or electrical work is sought by the Lessee, it will be
provided by the Lessor provided that such changes do not result in any
structural damage to the Demised Premises. It is hereby agreed that any such
changes after expiry of 12 (twelve) months from the Rent Commencement Date shall
be at Lessee’s cost.



--------------------------------------------------------------------------------

LOGO [g149784a_page13.jpg]

 

(u) That the Lessor, under the terms of allotment from HUDA, shall always abide
by the HUDA guidelines/norms in respect of sale/transfer of ownership rights.

The Lessor acknowledges that the Lessor’s representations and warranties in this
Clause 7.1 are a material inducement to the Lessee’s entry into this Deed.

7.2 The Lessee makes the following representations and warranties:

(A) The Lessee is an entity duly incorporated and validly existing in accordance
with the laws of India.

(B) The Lessee has full power and authority to enter into this Deed.

(C) The execution of this Deed is not prohibited by its constituent documents
nor will its execution contravene provisions of any applicable law or Deed or
document to which it is a party.

(D) All the corporate approvals required for the execution of this Deed have
been obtained.

(E) To maintain and use the facilities provided by the Lessor including but not
limited to the air conditioning system, garbage room, dumbwaiter and other
Facility Areas in hygienic and aesthetic manner.

7.3 In the event that any Party’s representations and warranties cease to be
true and correct at any time during the Term (‘Defaulting Party’) then, without
prejudice to any rights that may accrue to the other Party (“Non-Defaulting
Party”) pursuant to Clause 3 or Clause 10, the Defaulting Party shall
immediately notify the Non-Defaulting Party of the representation(s) and
warranty(ies) which have ceased to be true and correct and take corrective
action(s) in relation thereto, as may be mutually discussed between the Parties.

8. COVENANTS AND OBLIGATIONS

8.1 The Lessor covenants with the Lessee that during the Term it shall:

(A) Ensure that the Lessee shall during the Term and have quiet, peaceful and
exclusive use, enjoyment and possession of the Demised Premises, Exclusive Areas
and the Common Areas.

(B) The Lessee’s employees, authorised representatives, visitors, guests,
agents, contractors, vendors etc. shall have absolute and unrestricted use of
and access to the Demised Premises, the Exclusive Areas and the Common Areas, at
all times which means 24 (twenty four) hours per day, 7 (seven) days per week
throughout the year.

(C) Provide a separate electricity meter or sub-meter and a water meter
compliant with the applicable laws in respect of the Demised Premises to measure
the internal electricity consumption, i.e., electricity consumed within the
Demised Premises and the water consumption respectively.



--------------------------------------------------------------------------------

LOGO [g149784a_page14.jpg]

 

(D) Provide full support and cooperation to the Lessee for it to obtain a ‘no
objection certificate’ and other requisite approval from the statutory
authorities for custom bonding of the Demised Premises.

(E) Keep the sewers, drains, lavatories, channels, watercourses, water pipes,
sanitary pipes, electric cables and wires and supply line, under and upon the
Demised Premises, Exclusive Areas and the Common Areas in order.

(F) Keep the Demised Premises, Exclusive Areas and the Common Areas (as
applicable) wind and water tight.

Operate and run a continuous, adequate and proper air conditioning system and
ensure air conditioning facilities to the Demised Premises and the UPS Room for
24 (twenty four) hours per day, 7 (seven) days per week throughout the year.

(h) Supply and maintain continuous 24 (twenty four) hours supply of electricity
from the backup generators or other external sources, as the case may be, and
ensure continuous supply of water by the Authorities/other sources to the
Demised Premises Exclusive Areas and the Common Areas.

(i) Operate and maintain the Demised Premises, Common Areas and the Exclusive
Areas consistent with such business practice and standards of maintenance and
insurance as are presently being provided in other corporate buildings and
complexes in the vicinity of the Land.

(]) Permit the Lessee to install at its cost, its own card-key security system.

(k) Provide all necessary support, information & documents to the Lessee in
coordinating with Customs, STPI, VSNL or any other telecom body to install the
necessary communication equipment, including but not limited to the Microwave
Tower, and/or lease lines for satellite voice/data links.

(1) Maintain at all times during the Term of this Deed adequate insurance in
respect of the Demised Premises, Exclusive Areas and the Common Areas against
loss due to fire, riot, etc, and pay all premiums in respect of such insurance
in a timely manner and provide copies thereof to the Lessee. The Lessee will at
its option get its equipments, furniture and fixtures etc. insured at its own
expenses.

(m) Keep the Demised Premises, Exclusive Areas and the Common Areas in good and
tenantable condition and to do all such structural and other repairs to the
Demised Premises as may be necessary for the convenience, occupation and
enjoyment of the Demised Premises, the Exclusive Areas and the Common Areas by
the Lessee.

(n) Pay/ reimburse any and all costs incurred for all other exterior, structural
and major repairs to the Demised Premises, Exclusive Areas and the Common Areas,
including the structure of the Demised Premises, Exclusive Areas and the Common
Areas, roof space, exterior walls, load bearing walls, support beams,
foundation, columns, parking facilities shall be provided for by the Lessor at
its own cost and expense provided that the cause for repair is not due to any
act or omission of the Lessee. Such costs shall not be reimbursed by the Lessee
to the Lessor. The Lessor shall



--------------------------------------------------------------------------------

LOGO [g149784a_page15.jpg]

 

ensure that any repairs and maintenance, construction or any other work that may
be required in the Demised Premises, Exclusive Areas and the Common Areas is
done in such a manner as not to interfere with or impair the Lessee’s use or
occupancy of the Demised Premises, Exclusive Areas and the Common Areas and
keeping in mind acceptable noise and disturbance levels required for conduct of
its business by the Lessee. All repairs and maintenance performed by the Lessor
will be of a first class quality and done in a prompt, diligent and good
workmanlike manner within a reasonable period, subject to a maximum of 15
(fifteen) days from the defect being brought to the notice of the Lessor by the
Lessee. Provided that if the Lessor is unable or unwilling to carry out the
repairs and maintenance as required by the Lessee within the aforementioned
period of 15 (fifteen) days then the Lessee shall have the right to carry out
such repair and/or maintenance work and adjust and set-off the costs and
expenses incurred for such repairs and maintenance against the Rent payable to
the Lessor.

(o) Maintain the structural elements of the Demised Premises, Exclusive Areas
and the Common Areas as a first class building suitable for use, and shall
maintain the Demised Premises, Exclusive Areas and the Common Areas in
compliance with all building and zoning codes and all other applicable codes,
laws, ordinances, regulations, rules and notifications.

(p) Abide by and comply with all laws, bye-laws, rules and regulations of the
local bodies and relevant authorities including all permits, consents,
certificates, approvals and other permissions from all appropriate governmental
authorities (including, without limitation, the HUDA, Estate Officer etc.)
necessary for the lawful occupancy of the Demised Premises and access to the
Exclusive Areas and the Common Areas.

(q) In the event the repairs performed by the Lessor, or the occurrence of an
event not due to the fault of the Lessee, that caused the repairs to be
performed by the Lessor or the Lessee, impacts the ability of the Lessee to use
the Demised Premises, Exclusive Areas and the Common Areas for its intended use,
there shall be an abatement of Rent payable for the portion that becomes
unusable for Lessee’s Business Operations from the date of the repairs performed
by the Lessor or the Lessee, or the occurrence of an event that caused the
repairs to be performed by the Lessor or the Lessee, till the date the Demised
Premises, Exclusive Areas and the Common Areas is restored to its former
condition.

(r) The Lessor shall give the Lessee a notice in writing within 7 (seven) days
of any claim, litigation, proceeding or investigation which becomes known to it
during the Term relating to the Demised Premises and/or the Land or the
transactions contemplated under this Deed. Further, the Lessor undertakes to
make good any loss suffered by the Lessee due to non-availability of the Demised
Premises and/or the Land, on account of occurrence of such an event.

(s) Lessor shall not do or cause anything to be done with regard to the
facilities extended to it by third party lenders, which results in third party
lenders taking possession of the Demised Premises, Exclusive Areas and the
Common Areas and/or evicting the Lessee from the Demised Premises, Exclusive
Areas and the Common Areas.



--------------------------------------------------------------------------------

LOGO [g149784a_page16.jpg]

 

(t) The Lessor shall undertake the maintenance of the Demised Premises, the
Exclusive Areas and the Common Areas through the Maintenance Agency to be
appointed in terms of a separate maintenance agreement to be executed between
the Lessee and such Maintenance Agency (“Maintenance Agreement”).

(u)

 

Undertake any construction activity on the Land, only with mutual written
agreement with, the Lessee.

(v) In the event of any action by the government or any regulatory authority
(not due to the Lessee’s non-compliance with the terms of this Deed) in relation
to the Land and more particularly the Demised Premises on any account
whatsoever, the Lessor shall pay all fees, penalties, fines including any the
compounding fee that may get payable in this regard.

(w) The Parties acknowledge that the parent company of the Lessee, in its
country of incorporation, is subjected to certain specific legal requirements
and compliances, like Foreign Corrupt Practices Act etc. Accordingly, the Lessor
hereby undertakes that it shall at all times be in compliance with the
provisions of the Foreign Corrupt Practices Act.

(x) In the event that any loss or damage is caused to any part of the Demised
Premise. Exclusive Areas or Common Areas, due to water seepage or any other
related reason, the Lessor shall bear the entire cost in respect of the
indemnification/repair of such loss or damage.

8.2 The Lessee covenants with the Lessor that during the Term it shall:

(a) Pay to the Lessor, the Rent and all other amounts payable by it under this
Deed in accordance with the terms of this Deed.

(b) Pay to the Lessor, water, and electricity charges for the Demised Premises.
The Lessee shall pay 90% (ninety percent) of the bills of water and sewage
charges for the Demised Premises as per actual bills received by the Lessor by
the relevant authorities / any other source of supply whereas the Lessor shall
bear the balance 10% (ten percent) of such charges. The Lessee shall pay such
amounts within 15(fifteen) days of receipt of an invoice from the Lessor in this
regard. For avoidance of any doubt, it is clarified that electricity charges for
all the basement levels, staircases, lifts, terraces and other external and
Common Areas outside the Demised Premises shall be paid by the Lessor/
Maintenance Agency. The Lessee will be liable to pay electricity charges as per
the sub-meter readings for the Demised Premises provided that for
(i) electricity supply through State Electricity Board charges shall be paid as
per the actual sub-meter readings and (ii) supply through the diesel generator
sets (“DG”) charges shall be paid as per the number of units consumed as per the
sub-meter. The cost per unit for electricity from the DG shall be calculated on
the basis of the actual cost of consumables required to generate per unit of
electricity provided that (i) the Lessor shall install all necessary equipments
for synchronization of the DG within two months from the Rent Commencement Date
(ii) the Lessor shall make best efforts to economize the running of the DG and
shall keep the Lessee informed on a regular basis with regard to the means used
by it for such economization; and (iii) the Lessor shall provide and certify all
supporting



--------------------------------------------------------------------------------

LOGO [g149784a_page17.jpg]

 

documentation and invoices for determining such cost of consumables. It is
clarified that Lessee shall be liable to pay minimum charges prescribed by the
State Electricity Board or as per the actual invoice by the State Electricity
Board as applicable on 250 KVA till such time the Lessee request for load
greater than 250 KVA. All invoices under this Clause pursuant to the charges
that may be payable by the Lessee (including service tax, if applicable) may be
raised by the Lessor or the Maintenance Agency. The Lessee shall accordingly
make all payments towards such invoices to the Lessor or the Maintenance Agency,
as the case may be.

(c) That the Lessee shall deliver the vacant possession of the Demised Premises
and the Exclusive Areas to the Lessor on the expiration or earlier termination
of the Deed together with the Lessor’s fittings, fixtures in such repair or
condition as is consistent with the covenants and conditions of this Deed. Other
than due to any default or breach by the Lessor of this Deed and subject to
Clause 6.2, if the Lessee is unable to handover the vacant possession of the
Demised Premises and the Exclusive Areas on the expiration or earlier
termination of the Deed, the Lessee shall pay a sum of Rs.50,000/- (Rupees Fifty
Thousand Only) per day in addition to the Rent as Liquidated Damages until
delivery of vacant possession of the Demised Premises and the Exclusive Areas.
Such payment of damages will be deemed as the cumulative and not exclusive
remedy between the Parties hereto for any such non performance of the obligation
to vacate under this Deed.

(d) Not keep or store within the Demised Premises and the Exclusive Areas any
goods which are of hazardous or combustible nature or otherwise are of a weight,
as might cause the occurrence of any hazard or affect the structure of the
Demised Premises and the Exclusive Areas or the lives of any individuals and
other occupants within the Demised Premises and the Exclusive Areas (including
health of such individuals).

(e) Use the Demised Premises, Exclusive Areas and Common Areas only for its and
its Affiliates’ Business Operations and shall not carry on or permit to be
carried on in the Demised Premises, Exclusive Areas and Common Areas or in any
part thereof any activities which are or are likely to be unlawful, obnoxious or
cause nuisance or disturbance to other tenants/occupants in the vicinity.

9. PARKING AREA AND ADDITIONAL AMENITIES

9.1 Parking Area

The Lessor shall during the Term provide the Lessee with a total of 31 (thirty
one ) car parking spaces in the Basement Level 1 and Basement Level 2 under the
Land (“Parking Area”) free of charge. In the event, the Lessor is not able to
provide the same; an amount of Rs. 2,000 (Rupees Two Thousand) per month per car
space shall be deducted from the Rent payable to the Lessor.

9.2 Additional Amenities

The Lessor shall provide to the Lessee, free of charge, the Exclusive Areas and
the Common Areas by the Rent Commencement Date.



--------------------------------------------------------------------------------

LOGO [g149784a_page18.jpg]

 

10.

 

INDEMNITY

10.1 The Lessor shall indemnify, defend and hold the Lessee, its Affiliates and
their respective officers and employees, harmless from and against any and all
actions, costs (including but not limited to attorneys cost), claims, demands,
damages, losses and expenses that may arise from:

(A) the Lessor’s non-compliance with its obligations and covenants under this
Deed;

(B) any defects or deficiency or error or discrepancy or shortcoming in the
title of the Demised Premises and/or Land, or any one claiming title, right,
interest in the Demised Premises and/or Land, and/or if it is found that
approvals/consents including permission from all applicable statutory
authorities like HUDA, with respect to usage of the Demised Premises and/or Land
for setting-up of, maintaining and operating the Business Operations, have not
been obtained, or are at any time found to be or become ineffective for any
reason whatsoever;

(C) the Lessor’s failure to comply with the applicable laws, including the
approvals, licenses, registrations and consents obtained by the Lessor in
respect of the Demised Premises and/or the Land;

(D) any breach, defect, deficiency or inadequacy in the Lessor’s
representations, warranties, covenant and agreement set out in this Deed;

(E) any interference with the Lessee’s rights under this Deed whether by the
Lessor or any third party (including but not limited to a bank or financial
institution);

(F) any inability of the Lessee to exercise its rights in accordance with this
Deed due to Lessor’s default;

(G) Lessee’s and its Affiliate’s use of the Demised Premises, Exclusive Areas or
the Common Areas in accordance with the Deed;

(h) any injury to an employee of the Lessee or its Affiliate or any injury to a
third party visitor on the Demised Premises, Exclusive Areas or Common Areas,
including but not limited to contractors, agents etc., or damage to the property
of the Lessee or its Affiliate when such injury or damage is caused due to
material default on part of the Lessor; or

(i) any loss of business or revenue suffered by the Lessee or its Affiliates on
account of all or any of the Clauses 10.1 (a) to (h) as stated above.

10.2 This Clause 10 shall survive the expiration or termination of this Deed.

11.

 

LESSOR’S RIGHT TO ENTER THE DEMISED PREMISES

11.1 The Lessor, through its duly authorised representative, shall have the
right from time to time, subject to a maximum of once in 2 (two) consecutive
months, to enter the Demised Premises during the normal business hours on any
working day after providing the Lessee at least 7 (seven) days prior written
notice for the purpose of inspecting the Demised Premises



--------------------------------------------------------------------------------

LOGO [g149784a_page19.jpg]

 

11.2 During such visit, the Lessee shall be at liberty to have its
representative accompany the Lessor’s representative; it being clarified that
the Lessor’s representative shall carry an appropriate identification and
authority documents and shall undertake the inspection in a manner so as to not
cause any inconvenience or interference to the Lessee’s business operations.

12.

 

GENERAL

12.1 Costs

Except as expressly otherwise provided in this Deed, each of the Parties hereto
shall bear its own legal, accountancy and other costs, charges and expenses
connected with the negotiation, preparation and implementation of this Deed and
any other document incidental to or referred to in this Deed, provided that the
costs in respect of stamp duty and registration charges of this Deed shall be
borne equally by both the Parties.

12.2 Assignment, Sub-lease or Sale

(A) In the event the Lessor sells or transfers the Demised Premises, the
Exclusive Areas or the Common Areas or part thereof, either directly or
indirectly (including by way of merger or amalgamation), during the Term to any
third party, the Lessor shall ensure that such third party shall be bound by and
adheres to the terms and conditions of this Deed and ensure uninterrupted and
peaceful enjoyment of the Demised Premises, the Exclusive Areas or the Common
Areas by the Lessee for the Term. In such an event the Deed shall attorned in
favour of such third party on the same terms and conditions contained herein by
way of an attornment deed (to be signed by the Lessee, Lessor and such third
party) whereby the new purchaser shall confirm to all terms and conditions of
this Deed and acknowledge all outstanding amounts paid by the Lessee to the
Lessor whose benefit shall be transferred to such third party. The said transfer
shall be subject to the subsisting rights and interests of the Lessee under this
Deed. The Lessor shall ensure that the Lessee’s rights herein are preserved and
such third party executes all necessary document(s) (including an attornment
deed) in favour of the Lessee confirming that it shall be bound by and adhere to
the terms and conditions of this Deed. The Lessor in such event will inform the
Lessee in writing and the Lessee shall pay the Rent from the date of the sale to
such third party. All cost/charges/expenses (including stamp duty and
registration charges, if any) arising from or relating to the transfer of the
Deed to such third party will borne solely by the Lessor.

(B) In the event the Lessor decides to securitize the rentals with a
bank/financial institutions, Lessor shall have the option to do so provided
Lessee’s rights under this Deed are not affected. In such an event, the Lessee
agrees to cooperate with the Lessor and provide all necessary documents as may
be required for securitization of the rentals with a bank/financia! institution.

(C) During the Term, Affiliates of the Lessee shall also have the right to use
and occupy the Demised Premises, the Common Areas and the Exclusive Areas.
Further, Lessee shall also have the right to sublease the Demised Premises to
only multi national corporations, repute, with the prior consent of the Lessor,
which such consent shall



--------------------------------------------------------------------------------

LOGO [g149784a_page20.jpg]

 

not be unreasonably withheld. In case the Lessee is merged, consolidated or
amalgamated with any other company as per the applicable law, then the new
entity resulting from such merger or consolidation shall be entitled to continue
the lease for the balance Term and all the benefits and like-wise liable to
discharge all the obligations of the Lessee under the Deed as if the Deed is
executed between such resultant entity and the Lessor, subject to fulfillment of
all requirements as per applicable law. Notwithstanding anything otherwise
provided in this Deed, all the rights enjoyed by the Lessee in terms of this
Deed, shall also be enjoyed by the Affiliates of the Lessee without any
additional cost.

(d)

 

Right of First Refusal:

After expiry of the Term, any transfer/lease/license or proposal to
transfer/lease/license by the Lessor, of all or any portion of the Demised
Premises or the Exclusive Areas or the Common Areas to any third party, shall be
subject to Lessee’s right of renewal of this Deed as per Clause 3.1. It is
hereby agreed between the Parties that in the event the Lessee exercises its
option to renew the Deed as per Clause 3.1, the Lessor shall be bound to grant
such renewal.

12.3 Force Majeure

Failure on the part of either Party to perform any of its obligations hereunder
(“First Party”) shall not entitle the other Party to raise any claim against the
First Party to the extent that such failure of the First Party arises from the
occurrence and continuation of an event of Force Majeure. If through Force
Majeure the fulfillment by either Party of any obligation set forth in this Deed
will be delayed, the period of such delay will not be counted in computing the
periods prescribed by this Deed. Any Party failing to perform its obligations
under this Deed because of occurrence and continuation of Force Majeure shall
give notice in writing to the other Party of such Force Majeure as soon as
possible after such occurrence. Any Party hereto who fails because of Force
Majeure to perform his obligations hereunder will upon the cessation of Force
Majeure, take all reasonable steps within its power to resume, with the least
possible delay, compliance with its obligations hereunder. If the Force Majeure
shall continue for a period exceeding 30 (thirty) days, the Lessee shall be
entitled to terminate the Deed with immediate effect without payment of any rent
or other costs whatsoever.

12.4 Signage

12.4.1 The Lessee shall have the right to use, affix or exhibit any name plates
or any writings or any sign boards at the external facade of the Demised
Premises as well as within the Demised Premises, subject to local laws, the
absolute ownership of which shall remain that of the Lessee free and clear of
any claim by the Lessors, and which is to be removed by the Lessee, at the time
of Lessee vacating the Demised Premises. The Lessee shall be entitled to use the
terrace of the Demised Premises for its publicity, hoardings, neon signs etc.
The Lessee shall solely bear the cost of putting up and installing any such
signage on the Demised Premises. For avoidance of any doubt it is clarified that
the Lessor shall not charge any rent or any amount whatsoever from the Lessee
for putting up or installing any signage pursuant to this Clause except any
charges as imposed by any government authority for affixing or exhibiting
ofsuchsignages.



--------------------------------------------------------------------------------

LOGO [g149784a_page21.jpg]

 

12.4.2 The Lessor shall assist and cooperate with the Lessee in obtaining
necessary permissions from governmental authorities and other authorities or
adjoining owners and occupants for the Lessee to place or construct signage in
and on the Demised Premises as permitted hereunder.

12.4.3 The Lessor and/or its affiliates shall not have any right to place or
affix their own, or any other third party’s name plates, writings or sign boards
etc. at any place in the Land except the Reserved Areas, the entry and exit of
the Complex or any such place where the Lessor is required as per applicable law
to affix its own or third party’s name plates, writings or sign boards etc.

12.5 Property and Municipal Tax

All incidences of taxes or levies on property with respect to the Demised
Premises, Exclusive Areas and Common Areas before the Rent Commencement Date,
shall be solely borne by the Lessor. Property tax or levy on the Demised
Premises, Exclusive Areas or Common Areas levied or demand raised by the
statutory authorities in respect of the Demised Premises, Exclusive Areas or
Common Areas for a tax, for the duration of the Term from the Rent Commencement
Date, shall be borne equally by the Parties.

13.

 

GOVERNING LAW AND JURISDICTION

The validity, construction and performance of this Deed shall be construed and
the legal relations between the Parties hereto shall be determined and governed
according to the laws of India. The Parties agree to the jurisdiction of the
courts of Gurgaon, Haryana.

14.

 

RELATIONSHIP

14.1 No provision of this Deed shall be deemed to constitute a partnership or
joint venture between the Parties.

14.2 No provision of this Deed shall constitute either Party as the legal
representative or agent of the other, nor shall either Party have the right or
authority to assume, create or incur any liability or any obligation of any
kind, express or implied, against, or in the name of, or on behalf of the other
Party.

14.3 No person employed by either Party for the performance of its obligations
under this Deed shall be deemed to be an employee of the other Party. Each Party
shall be responsible for the payment of all salaries, employment benefits, etc.
with respect to all persons who arE engaged by it for the performance of any
obligations under this Deed and such person shall not be entitled to any salary
benefit or any other claim whatsoever from or against the other Party.

15.

 

NOTICE

15.1 Save as otherwise specifically provided in this Deed, any notice, demand or
other communication shall be in writing and be served under this Deed may be
served upon any Party hereto only by registered speed post acknowledgement due
or delivering the same by courier to the Party to be served at its address
below, , or at such other address or number as it may from time to time notify
in writing to the other Party hereto.



--------------------------------------------------------------------------------

LOGO [g149784a_page22.jpg]

 

s.

No. Name of the Party Concerned Official Address

1

 

RS Technologies Private Limited (Lessor) Director Branch Office: 77-A,
Sector-18, IFFCO Road, Gurgaon-122015

2

 

Midland Credit Management India Pvt. Ltd. (Lessee) CEO Plot No. 28-P, Sector-44,
Gurgaon—122002

15.2 A notice or demand served by registered speed post acknowledgement due or
courier shall be deemed duly served 48 (forty-eight) hours after posting and in
proving service of the same it will be sufficient to prove, in the case of a
letter, that such letter was sent properly by registered post, addressed and
placed in the post, in the case of courier, that the letter was addressed and
delivered to the courier company at the address referred to above.

16.

 

MISCELLANEOUS

16.1 Waiver

(A) The failure of either Party to enforce, in any one or more instances,
performance of any of the terms, covenants or conditions of this Deed shall not
be construed as a waiver or a relinquishment of any right or claim granted or
arising hereunder or of the future performance of any such term, covenant, or
condition, and such failure shall in no way affect the validity of this Deed or
the rights and obligations of the Parties hereto. The Parties acknowledge that a
waiver of any term or provision hereof may only be given by a written instrument
executed by each Party hereto.

(B) Any express waiver by either Party of any default by the other Party shall
not constitute a waiver of any other default by the defaulting Party or a waiver
of any of the non defaulting Party’s right.

16.2 Entire Deed

This Deed constitutes the entire Deed between the Parties and revokes and
supersedes all previous Deeds between the Parties, concerning the matters
covered herein whether written oral or implied. The terms and condition of this
Deed shall not be changed or modified except by written amendments duly agreed
between the Parties.

16.3 Severability

Any provision of this Deed which is prohibited, unenforceable or is declared or
found to be illegal, unenforceable or void in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions of this Deed or affecting thealidhy or



--------------------------------------------------------------------------------

LOGO [g149784a_page23.jpg]

 

enforceability of such provision in any other jurisdiction. If any such
invalidity substantially affects or alters the commercial basis of this Deed,
the Parties shall negotiate in good faith to amend and modify the provisions and
terms of this Deed as may be necessary or desirable in the circumstances to
achieve, as closely as possible, the same economic or commercial effect as the
original provisions and terms of this Deed.

16.4 Authority

Each Party to this Deed represents that it possesses full power and authority to
enter into this Deed and to perform its obligations hereunder and that the legal
representative of each Party is fully authorised to sign this Deed.

16.5 Modification

This Deed may be varied, modified or amended, only by an instrument in writing
duly executed by both the Parties.

16.6 Right to retain original document

After execution of the Deed, the original thereof shall be retained by the
Lessee. The Lessee shall provide a certified true copy of the said original to
the Lessor.



--------------------------------------------------------------------------------

LOGO [g149784a_page24.jpg]

 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE SET THEIR HANDS AND SEAL TO THESE
PRESENTS ON THE DAY, MONTH AND YEAR FIRST ABOVE WRITTEN IN PRESENCE OF THE
FOLLOWING WITNESSES:

SIGNED, SEALED AND DELIVERED

For and on behalf of

R. S. Technologies Private LimitED

(LESSOR)

Authorised Signatory

WITNESSES:

MIDLAND CREDIT MANAGEMENT INDIA PRIVATELIMITED (LESSE)

1.

2.



--------------------------------------------------------------------------------

LOGO [g149784a_page25.jpg]

 

ANNEXURE I FLOOR PLAN OF DEMISED PREMISES

Carpet Area (Sq. Ft.) Chargeable Super Area (Sq. Ft.)

Tower B

Basement consisting of Parking Area

Ground Floor 2618 4016

First Floor 2783 4269

Second Floor 3153 4837

Third Floor 3153 4837

Fourth Floor 3153 4837

Fifth Floor (along with exclusive rights to use of terraces) 3718 5704

Total Area 18578 28,500



--------------------------------------------------------------------------------

LOGO [g149784a_page26.jpg]

 

LIST & STATUS OF ADDITIONAL EQUIPMENTS

Pursuant to clause 4.6 of Tower B lease deed executed at Gurgaon, Haryana on the
26th day of October, 2010, between R.S. Technologies Private Limited (Lessor) &
Midland Credit Management India Private Limited (Lessee), enclosed is the list &
status of additional equipments to be provided by the Lessor by the Rent
Commencement date:

Tower “B’

Washroom Status ( Ladies & Gents) Floor Wall Tiles False Ceiling Electrical
Wiring Air Ducting WashbasiN we Mirror Trap Urinal Accessories Cubicle Partition
Floor Tile Main Door Basic Plumbing Required Installed In Stock Required
Installed In Stock Required Installed In stock

Required Installed In stock

5th Floor

75%

Nil

100%

100%

4

nil

4

4

nil

4

2

Nil

nil

Nil

2

nil

2

Nil

Nil

Nil

Nil

Completed

4th Floor

75%

Ok but not painted

100%

100%

4

nil

4

4

nil

4

2

Nil

nil

Nil

2

nil

2

Nil

Nil

Nil

Nil

Completed

3rd Floor

75%

Ok but not painted

100%

100%

4

nil

2

4

nil

4

2

Nil

nil

Nil

2

nil

Nil

Nil

Nil

Nil

Completed

2nd Floor

100%

Completed

100%

100%

4

Installed

nil

4

Installed

nil

2

2

nil

Nil

2

2

2

Completed but not operational

Fitted

Completed

Completed

Completed

1st Floor

100%

Ok but not painted

100%

100%

4

Installed

nil

4

Installed nil 2 Nil nil Nil 2 Nil Fitted Completed Completed Completed G. Floor
100% Ok but not painted 100% 100% 2 Installed nil 2 Installed

nil

2

Nil

nil

Nil

2

Nil

Fitted

Completed

Completed

Completed

Accessories may be defined as - fitting of censor, Tape, Waste Jali, Health
foced, Hand Dryer, Paper Holder, Soap Dispenser, Towel ring, Gyser, bottle trap,
PVC connection, extension piece etc.

For and on behalf of R. S. TECHNOLOGIES Private Limited

(LESSOR)

Authorised Signatory

Date: October 26, 2010